NO. 07-10-0075-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                        AUGUST 18, 2011

                             ______________________________


                   IN THE INTEREST OF Q.W.J. AND S.C., CHILDREN

                           _________________________________

            FROM COUNTY COURT AT LAW NO. 2 OF RANDALL COUNTY;

                 NO. 6538-L2; HONORABLE RONNIE WALKER, JUDGE1

                            _______________________________

Before CAMPBELL and PIRTLE, JJ., and BOYD, S.J.2


                                   MEMORANDUM OPINION


       Appellant, Adam, appeals the trial court's order terminating his parental rights to

his child, S.C., and Appellant, Cassandra, appeals from the trial court's order

terminating her parental rights to her children, Q.W.J. and S.C.3                    Adam asserts

reversible error in what he categorizes as the trial court's failure to make and file


1
Hon. Abe Lopez, (Ret.) sitting by assignment. Tex. Gov't Code Ann. § 75.002(a)(3) (West 2005).
2
 John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. § 75.002(a)(1) (West 2005).
3
 To protect the parents' and children's privacy, we refer to Appellants by their first names and other
interested parties by their initials. See Tex. Fam. Code Ann. § 109.002(d) (West 2008). See also Tex.
R. App. P. 9.8(b).
findings of fact and conclusions of law. Cassandra challenges the trial court's order with

a sole issue contending abuse of discretion by the trial court in its findings concerning

the grounds necessary to support termination. We affirm.


                                         Factual Background


       The two children the subject of this proceeding are Q.W.J., a male born in

January of 2002, and S.C., a female born in July of 2007. R.C.H.4 and Cassandra are

Q.W.J.'s parents. Adam and Cassandra are S.C.'s parents. Adam is also the father of

two other children, N.C. and J.C.5 In 2005, Adam ceased living with K.L., the biological

mother of N.C. and J.C. In 2006, Cassandra and her son, Q.W.J., moved in with Adam.

Cassandra became pregnant later that year and gave birth to S.C. in 2007. In May

2008, all four children were residing with Adam's mother, D.V., who had been awarded

custody of N.C. and J.C. in 2006 after the Texas Department of Family and Protective

Services (the Department) had validated an allegation of neglectful supervision against

Adam.6


       In May 2008, a referral was made to the Department for suspected neglectful

supervision and physical abuse by Cassandra against Adam's daughters, N.C. and J.C.

An investigator for Child Protective Services (CPS) was assigned to the case and she

conducted interviews with the three older children and other family members.



4
R.C.H. did not appear at trial and is not a party to this appeal.
5
 N.C. and J.C. are the children the subject of a companion case, No. 07-10-0087-CV, styled In the
Interest of N.C. and J.C., decided this same date.
6
 The record reflects that even though D.V. had custody of two of her grandchildren, she sometimes
allowed them to live with Adam rather than deal with his anger.

                                                      2
        According to N.C., Cassandra engaged in pushing her and J.C. and would lock

them out on the porch during storms as a form of punishment. J.C. likewise reported

that she and N.C. were pushed to the ground by Cassandra.                              Q.W.J. told the

investigator that his mother would get angry with N.C. and J.C. and push and punch

them. He also reported that his mother would shake S.C., an infant at the time, to get

her to stop crying. N.C. claimed Cassandra would "wiggle" S.C. when she cried. The

investigator testified that all the children had lice and all but N.C. had pink eye. She

further testified the children were hungry, filthy and smelled.


        During the interview process and sessions with couselors, the parents offered

denials, excuses, and explained part of their conduct as discipline. After Adam and

Cassandra left the CPS office, they received a call that S.C. had been taken to the

hospital. Apparently, while still at the CPS office, S.C. had become unresponsive and

her eyes crossed. She was taken to the hospital with seizure-type symptoms possibly

resulting from being shaken; however, tests showed no injuries. The treating physician

testified that although S.C. was not underweight or emaciated, she appeared neglected

and was suffering from a vaginal yeast infection and had lice and pink eye.


        After its investigation, the Department decided it was in the best interest of the

children to remove them from their home and place them with relatives.7                                The

Department initiated legal action for termination of parental rights on May 30, 2008.

Over several years, a series of family service plans were implemented with a goal of



7
 Placement with relatives was never fully realized and the children were placed with foster families or in a
residential treatment center.


                                                     3
reunification. However, on February 22, 2010,8 after a trial before the bench, the trial

court signed an order terminating Adam's parental rights to S.C. and Cassandra's

parental rights to Q.W.J. and S.C.


                                      Procedural Background


        Pursuant to section 263.405(d) of the Texas Family Code, on March 22, 2010,

the trial court held a hearing to determine whether a new trial should be granted and

whether the appeal was frivolous. Tex. Fam. Code Ann. § 263.405(d) (West 2008).

After a brief hearing, the trial court signed an order denying Adam and Cassandra a

new trial and dismissing their notices of appeal from the termination order as frivolous.

They appealed the trial court's frivolous finding and denial of a free reporter's record.

By opinion dated September 29, 2010, this Court found that arguable grounds for

appeal existed, reversed the trial court's frivolous finding, and ordered that a free

reporter's record be provided to the parties to pursue an appeal on the merits. See In re

Q.W.J., 331 S.W.3d 9, 14 (Tex.App.--Amarillo 2010, no pet.). After a reporter's record

was provided, the parties filed their respective briefs challenging the termination order.

This second appeal is on the merits of the termination order.




8
 During oral submission of this appeal, questions were raised on the duration of the underlying case on
the docket in light of section 263.401(a) and (b) which provides for mandatory dismissal if trial on the
merits is not timely commenced. Dismissal is appropriate if a party files a motion to dismiss pursuant to
section 263.402(b). Tex. Fam. Code Ann. § 263.402(b) (West 2008). No motion was filed in the
underlying proceeding. Thus, this Court is unable to grant relief because a party's failure to file a motion
to dismiss waives the right to complain of the trial court's failure to dismiss. See id.


                                                     4
                                       Statement of Points


        Section 263.405(b)(2) of the Family Code9 currently provides that a statement of

points on which a party intends to appeal be must filed not later than the fifteenth day

after a final order is signed.10 Tex. Fam. Code Ann. § 263.405(b)(2) (West 2008).

Presently, an appellate court may not consider any issue that was not specifically

presented to the trial court in a timely filed statement of points. § 263.405(i).11


        In his Statement of Points, Adam raises insufficiency of the evidence to support

each of the four grounds found by the trial court for termination as well as the best

interest finding. He also alleges ineffective assistance of counsel and challenges the

constitutionality of sections 109.002 and 263.405 of the Texas Family Code. In her

Statement of Points, Cassandra echoes the points raised by Adam.                          On appeal,

however, Adam only complains of the trial court's Findings of Fact and Conclusions of

Law. Cassandra frames her sole contention as a challenge to the legal and factual

sufficiency of the evidence to support the trial court's findings concerning the grounds

for termination. We will address each appellant's concerns separately.




9
 All future references to "§" or "section" are to the Texas Family Code Annotated unless otherwise
designated.
10
 Effective September 1, 2011, termination cases involving the Department are governed by the
procedures for accelerated appeals in civil cases under the Texas Rules of Appellate Procedure.
Sections 263.405(b-1), (d), (e), (f), (h), and (i) have been repealed. See Act of May 5, 2011, 82nd Leg.,
R.S., ch. 75, 2011 Tex. Sess. Law Serv. 348, 349.
11
  But see In re B.G., 317 S.W.3d 250, 251-52 (Tex. 2010) (citing In re J.O.A., 262 S.W.3d 7, 21-22
(Tex.App.--Amarillo 2008), aff'd as modified and remanded, 283 S.W.3d 336 (Tex. 2009)) (holding that
statutory limitation does not preclude review of claims that may implicate due process concerns).


                                                   5
                                           Adam's Appeal


        The trial court signed the termination order on February 26, 2010, and Adam

timely filed his request for findings of fact and conclusions of law pursuant to Rule 296

of the Texas Rules of Civil Procedure on March 9, 2010. Although untimely,12 the trial

court signed a lengthy and detailed document entitled "Findings of Fact and

Conclusions of Law" on April 1, 2010.               Adam attacks the trial court's findings and

conclusions as being nothing more than "evidentiary recitations" which are "of no value

on appeal." He maintains the document is tantamount to no findings having been filed

and concludes he has suffered harm as a result.13 We disagree.


                          Findings of Fact and Conclusions of Law


        If properly requested, the trial court must prepare and file findings of fact and

conclusions of law. Tex. R. Civ. P. 297. A trial court's failure to make and file findings is

harmless if "the record before the appellate court affirmatively shows that the

complaining party suffered no injury." Tenery v. Tenery, 932 S.W.2d 29, 30 (Tex. 1996)

(citing Cherne Indus. v. Magallanes, 763 S.W.2d 768, 772 (Tex. 1989)). The purpose

for requesting written findings of fact and conclusions of law is to narrow the bases of

the termination order to only a portion of the multiple claims and defenses in the case

thereby reducing the number of contentions an appellant must raise on appeal. Larry F.

Smith, Inc. v. The Weber Co., Inc., 110 S.W.3d 611, 614 (Tex.App.--Dallas 2003, pet.


12
 Findings of fact and conclusions of law must be filed within twenty days after a timely request. Tex. R.
Civ. P. 297.
13
  We note that section 263.405(b) requires a Statement of Points to be filed within fifteen days of the
termination order while a trial court is not required to file findings of fact and conclusions of law until
twenty days after a timely request.

                                                    6
denied). Harm may exist when the circumstances of a case require an appellant to

guess the reason for the trial court's ruling, making it difficult for an appellant to properly

present his case on appeal. See In re J.I.T.P., 99 S.W.3d 841, 848-49 (Tex.App.--

Houston [14th Dist.] 2003, no pet.). See also Tex. R. App. P. 44.1(a)(2).


                                              Discussion


        Adam's challenge leaves us with two avenues for review.                        First, assuming

arguendo, that the document entitled "Findings of Fact and Conclusions of Law" is

tantamount to no findings being filed, as Adam urges, he failed to file a "Notice of Past

Due Findings of Fact and Conclusions of Law" as required by Rule 297 of the Texas

Rules of Civil Procedure. Second, if we accept the trial court's Findings of Fact and

Conclusions of Law, Adam's dissatisfaction with the contents of those findings and

conclusions could have been remedied by filing a request pursuant to Rule 298 for

additional or amended findings and conclusions. Adam did not avail himself of either

option. Thus, he has waived the opportunity to complain on appeal about the document

entitled "Findings of Fact and Conclusions of Law." See In re J.I.T.P., 99 S.W.3d at 848

(citing Curtis v. Commission for Lawyer Discipline, 20 S.W.3d 227, 232 (Tex.App.--

Houston [14th Dist. 2000, no pet.)).14 Consequently, we overrule his sole issue.




14
  When, as Adam alleges, no findings are filed, the trial court's judgment implies all findings of fact
necessary to support it. Pharo v. Chambers County, 922 S.W.2d 945, 948 (Tex. 1996). When a
reporter's record is filed, implied findings are not conclusive and may be challenged for legal and factual
sufficiency. BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002). However,
Adam does not challenge the sufficiency of the evidence in his brief.


                                                    7
                                       Cassandra's Appeal


        Cassandra maintains by a single issue15 that the evidence is legally and factually

insufficient to support the trial court's termination order with respect to Q.W.J. and S.C.

and argues abuse of discretion by the trial court in making findings concerning the

grounds necessary to terminate her parental rights. While we agree that the evidence is

factually insufficient to support termination under section 161.001(1)(D) and legally

insufficient to support termination under subparagraph (F) and (O), we disagree with

Cassandra's evidentiary challenges to termination under section 161.001(1)(E).


                          Standard of Review in Termination Cases


        The natural right existing between parents and their children is of constitutional

dimension. See Santosky v. Kramer, 455 U.S. 745, 758-59, 102 S. Ct. 1388, 71 L. Ed. 2d
599 (1982). See also Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Consequently,

termination proceedings are strictly scrutinized. In Interest of G.M., 596 S.W.2d 846

(Tex. 1980). Parental rights, however, are not absolute, and it is essential that the

emotional and physical interests of a child not be sacrificed merely to preserve those

rights. In re C.H., 89 S.W.3d 17, 26 (Tex. 2002).


        A termination decree is complete, final, irrevocable, and divests for all time that

natural right as well as all legal rights, privileges, duties, and powers with respect to

each other except for the child=s right to inherit. Holick, 685 S.W.2d at 20. Thus, due

process requires application of the clear and convincing standard of proof in cases


15
 Cassandra's Table of Contents in her brief lists a second issue beginning at page 11; however, the brief
ends on page 11.

                                                   8
involving involuntary termination of parental rights. In re J.F.C., 96 S.W.3d 256, 263

(Tex. 2002). Clear and convincing evidence is that measure or degree of proof which

will produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established. See ' 101.007. See also In re C.H., 89 S.W.3d at

25-26.


         The Family Code permits a court to order termination of parental rights if the

petitioner establishes one or more acts or omissions enumerated under subsection (1)

of the statute and also proves that termination of the parent-child relationship is in the

best interest of the child. See ' 161.001; Holley v. Adams, 544 S.W.2d 367, 370 (Tex.

1976). Though the same evidence may be probative of both issues, both elements

must be established and proof of one element does not relieve the petitioner of the

burden of proving the other. See In re C.H., 89 S.W.3d at 28; Holley, 544 S.W.2d at

370.


         In a legal sufficiency review of the evidence to support an order terminating

parental rights, we look at all the evidence in the light most favorable to the finding to

determine whether a reasonable trier of fact could have formed a firm belief or

conviction as to the truth of the allegations sought to be established. ' 101.007 (West

2008); In re J.F.C., 96 S.W.3d at 266. To give appropriate deference to the factfinder's

conclusions and the role of a court conducting a legal sufficiency review, looking at the

evidence in the light most favorable to the judgment means that a reviewing court must

assume the factfinder resolved disputed facts in favor of its finding if a reasonable

factfinder could do so. In re J.F.C., 96 S.W.3d at 266. Thus, we disregard all evidence



                                               9
that a reasonable factfinder could have disbelieved or found to have been incredible.

Id.


       The standard for reviewing the factual sufficiency of termination findings is

whether the evidence is such that a reasonable factfinder could form a firm belief or

conviction about the truth of the Department's allegations. In re C.H., 89 S.W.3d at 25-

26. Under that standard, we consider whether the disputed evidence is such that a

reasonable factfinder could not have resolved the disputed evidence in favor of its

finding. In re J.F.C., 96 S.W.3d at 266. If, in light of the entire record, the disputed

evidence that a reasonable factfinder could not have credited in favor of the finding is so

significant that a factfinder could not reasonably have formed a firm belief or conviction,

then the evidence is factually insufficient. Id.


       Only one statutory ground is required to terminate parental rights under section

161.001. See In re S.F., 32 S.W.3d 318, 320 (Tex.App.BSan Antonio 2000, no pet.).

Therefore, we will affirm the termination order if there is both legally and factually

sufficient evidence on any statutory ground upon which the trial court relied in

terminating parental rights as well as the best interest finding. Id.


                                        Discussion


       In addition to finding that termination of Cassandra's parental rights to Q.W.J.

and S.C. was in their best interest, the trial court also found that Cassandra:


       (1) knowingly placed or knowingly allowed the children to remain in
       conditions or surroundings which endangered the physical or emotional
       well-being of the children;


                                              10
         (2) engaged in conduct or knowingly placed the children with persons who
         engaged in conduct which endangered the physical or emotional well-
         being of the children;

         (3) failed to support the children in accordance with her ability during a
         period of one year ending within six months of the date of the filing of the
         petition; and

         (4) failed to comply with the provisions of a court order that specifically
         established the actions necessary for her to obtain the return of the
         children who have been in the permanent or temporary managing
         conservatorship of the Department of Family and Protective Services for
         not less than nine months as a result of the children's removal from the
         parent under Chapter 262 for the abuse or neglect of the children.

See Tex. Fam. Code Ann. § 161.001(1)(D), (E), (F), and (O) (West Supp. 2010).


§ 161.001(1)(D)


         Under section 161.001(1)(D), parental rights may be terminated when clear and

convincing evidence shows that a parent knowingly placed or knowingly allowed her

child to remain in conditions or surroundings that endanger the physical or emotional

well-being of the child. We examine the time before the children's removal to determine

whether the environment itself posed a danger to the child's physical or emotional well-

being.    Ybarra v. Tex. Dept of Human Services, 869 S.W.2d 574, 577 (Tex.App.--

Corpus Christi 1993, no writ). Although the focus of subsection (D) is on the child=s

living environment and not on the parent=s conduct, parental conduct may produce an

endangering Aenvironment.@ See In re D.T., 34 S.W.3d 625, 633 (Tex.App.BFort Worth

2000, pet. denied). See also Matter of B.R., 822 S.W.2d 103, 105-06 (Tex.App.BTyler

1991, writ denied) (citing In Interest of L.S., 748 S.W.2d 571 (Tex.App.BAmarillo 1988,

no writ)). Subsection (D) requires a showing that the environment in which the child is

placed endangered the child=s physical or emotional health. Doyle v. Texas Dept of


                                             11
Pro. and Reg. Serv., 16 S.W.3d 390, 395 (Tex.App.--El Paso 2000, pet. denied).

Additionally, subsection (D) permits termination based on a single act or omission by

the parent. In re L.C., 145 S.W.3d 790, 796 (Tex.App.BTexarkana 2004, no pet.).


                                             Discussion


        The record establishes that D.V. had custody of two of her granddaughters, N.C.

and J.C., during the investigation and that Q.W.J. and S.C. also lived with her at the

time. However, D.V. frequently allowed the children to live with Adam and Cassandra to

avoid Adam's anger.          The CPS investigator testified that in 2004 Cassandra was

investigated for neglect and a dirty and filthy home with no electricity. The allegations,

however, were ruled out.           No testimony was presented about the children's living

environment at the time of the hearing--whether it be D.V.'s home or Adam and

Cassandra's home. There was also no evidence of surroundings that could endanger

the children.


        There is an abundance of evidence that all the children had lice and all but N.C.

had pinkeye; but there is no evidence of how or where they contracted those

conditions.16 Scant evidence was presented that in 2006, while N.C. and J.C. were

living with D.V., the Department removed Q.W.J. from Adam and Cassandra's home

because of unsanitary living conditions. However, no details of those living conditions

were provided.




16
  There is, however, evidence that Cassandra filled a prescription for S.C. for her pinkeye and she had
appointments for the other infected children to see a doctor the day they were taken to the CPS office for
interviews.


                                                   12
       Parental conduct may produce an endangering environment. The event that

initiated the underlying proceeding was that N.C and J.C. had told D.V. that Cassandra

made them stand outside during thunderstorms as a form of punishment.17                        D.V.

testified that she reported the abuse to the Department's toll free phone number which

prompted the Department to arrange interviews with the family. During their interviews

at The Bridge Children's Advocacy Center, N.C. and J.C. claimed that Cassandra would

lock them out on the porch during storms. During his interview, Q.W.J. similarly claimed

that his mother would force N.C. and J.C. outside during storms to punish them.

However, Q.W.J. also claimed that everyone had been outside during a storm when

they were barbecuing. In response to questioning, Q.W.J. responded that the girls were

sent outside sometimes during the daytime, sometimes at nighttime, "sometimes it's

raining . . . sometimes it's sunny." Petitioner's Exhibit One is a photograph of D.V.'s

house which depicts a small, covered porch with a bench and chair. The record is

unclear as to which home N.C. and J.C. were at when they were made to stand out on

the porch during storms.


       Viewing the evidence in the light most favorable to the finding to determine

whether a reasonable trier of fact could have formed a firm belief or conviction as to the

truth of the allegations sought to be established, we conclude there is legally sufficient

evidence to show that Cassandra knowingly placed or knowingly allowed the children to

remain in conditions or surroundings that endangered their physical or emotional well-

17
  While we recognize that Cassandra's conduct was directed at children which were not hers, it is not
necessary that the questionable conduct be directed at the children the subject of the proceeding to
determine whether termination of her parental rights is appropriate. See Texas Dept of Human Services
v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). See also In re Baby Boy R., 191 S.W.3d 916, 925 (Tex.App.--
Dallas 2006, pet. denied), cert. denied, 549 U.S. 1080, 127 S. Ct. 729, 166 L. Ed. 2d 567 (2006) (noting
that a parent's conduct toward a stepchild will suffice to support termination of another child).

                                                 13
being. However, in conducting a factual sufficiency review, the disputed evidence that a

reasonable factfinder could not have credited in favor of the finding is so significant that

a factfinder could not reasonably have formed a firm belief or conviction that Cassandra

knowingly allowed the children to remain in conditions or surroundings that endangered

their physical or emotional well-being. We conclude that termination of Cassandra's

parental rights to Q.W.J. and S.C. under section 161.001(1)(D) is not supported by

factually sufficient evidence.


§ 161.001(1)(E)


       Parental rights may be terminated under section 161.001(1)(E) if there is clear

and convincing evidence that the parent engaged in conduct or knowingly placed the

child with persons who engaged in conduct which endangers the child.         The cause of

the danger to the child must be the parent's conduct alone, as evidenced not only by the

parent's actions but also by the parent's omission or failure to act. Doyle, 16 S.W.3d at

395.   Additionally, subsection (E) requires more than a single act or omission; a

voluntary, deliberate, and conscious Acourse of conduct@ by the parent is required. In re

D.T., 34 S.W.3d at 634. AEndanger@ means more than a threat of metaphysical injury or

the possible ill effects of a less-than-ideal family environment. In re M.C., 917 S.W.2d
268, 269 (Tex. 1996), (citing Texas Dept of Human Services v. Boyd, 727 S.W.2d 531,

533 (Tex. 1987)). See also In re T.N., 180 S.W.3d 376, 383 (Tex.App.BAmarillo 2003,

no pet.).


       Parental knowledge that actual endangering conduct has occurred is not

necessary; it is sufficient that the parent was aware of the potential for danger and


                                            14
disregarded the risk. In re S.M.L., 171 S.W.3d 472, 477 (Tex.App.--Houston [14th Dist.

2005, no pet.). The child need not suffer injury and the parent's conduct need not be

directed at the child. In re M.C.T., 250 S.W.3d 161, 169 (Tex.App.--Fort Worth 2008, no

pet.).


         The law does not require that a child be a victim of abusive conduct before the

Department can involuntarily terminate a parent's rights to that child. In re C.J.F., 134
S.W.3d 343, 352 (Tex.App.--Amarillo 2003, no pet.). "Rather, if the evidence shows a

course of conduct which has the effect of endangering the emotional well-being of the

child, a finding under section 161.001(1)(E) is supportable." Id.


                                            Discussion


         To say that the evidence presented at trial was conflicting is an understatement.

Several witnesses testified to claims of Cassandra pushing N.C. and J.C. and punching

them to the ground.18 There was also testimony that Q.W.J. and N.C. had witnessed

Cassandra shake or "wiggle" her daughter, S.C., when she was an infant to stop her

from crying. To the contrary, Cassandra testified that Q.W.J. and N.C. fabricated the

infant shaking story, and she also denied abusing N.C. and J.C. and making them stand

outside during storms. She testified that the children, including Q.W.J. were lying and

she disagreed with the testimony presented by the Department's witnesses.




18
  Endangering conduct toward other children or family members is relevant under section 161.001(1)(E)
to a determination of whether a parent engaged in conduct that endangered the children that are the
subject of the suit. See In Interest of D.L.N., 958 S.W.2d 934, 939 (Tex.App--Waco 1997, pet. denied),
disapproved on other grounds, In re J.F.C., 96 S.W.3d at 267.

                                                 15
       In 2006, the Department validated an allegation of neglectful supervision against

Cassandra. She admitted to having her son, Q.W.J., removed from her care in 2006

due to unsanitary living conditions.


       The record is replete with evidence, including admissions during Adam's

testimony, that he assaulted not only Cassandra, but also K.L. (mother of N.C. and

J.C.), and his mother, D.V. According to Adam, his assault against Cassandra, who

was pregnant at the time with her third child, was in response to the Department

informing him that S.C. had been taken to the hospital for a possible brain bleed caused

by Cassandra shaking her. He justified his assault on Cassandra as protection of his

children. Adam was arrested but Cassandra refused to press charges and the case

was dismissed.


       Adam's history with the Department dates back to 1999 when he was accused of

abusing a niece and nephew. More accusations were made against him in 2001, but

the cases were closed due to insufficient evidence. In 2006, however, the Department

validated a claim against Adam for neglectful supervision of N.C. and J.C. He was

involved with a woman who was on probation and he tested positive for

methamphetamines. In 2007, the Department validated that Adam had abused Q.W.J.

by slapping him in the face and leaving a handprint and also bruised his bottom. Q.W.J.

reported to his counselor that Adam and Cassandra would spank him with a belt and

leave bruises that were painful and required him to sit on a pillow.


       Cassandra was aware that Adam had anger issues and that he had been

involved with the Department for years.          She knew that some of Adam's family


                                            16
members, including his own mother, feared him.                  She also knew that he had an

extensive criminal history dating back to when he was a juvenile and had tried to burn

his house down.


        D.V., who was the primary caretaker for the children when this case started, had

been validated for physical abuse against another granddaughter in 2003.                           The

granddaughter was taken to a hospital with a black eye and bruises on her buttocks.19

D.V. testified that she used spanking as a form of punishment but did not use a belt;

rather, she used a one inch by two inch board to spank her grandchildren.


        Counselors for the Department testified that in addition to slaps and spankings

which left bruises, Cassandra's children, as well as Adam's, suffer from various mental

disorders. Q.W.J. was diagnosed with post traumatic stress disorder with a secondary

diagnosis of attention deficit disorder, combined with hyperactivity, impulsivity and

inattention.    N.C. shows severe signs of sexual abuse and acts out in sexually

inappropriate ways.20       One incident involved her younger sister, J.C.              N.C. speaks

inappropriately and frightens other children. She is unable to be in a foster home and

lives in a residential treatment center. J.C., described as more docile, was diagnosed

with an adjustment disorder, depression and anxiety.                   S.C. suffers from reactive

attachment disorder and anxiety. Her behavior is also indicative of sexual abuse and

she is behind in verbal and motor skills.              The counselors testified that any contact

between the children and the family would be detrimental.
19
 It is noteworthy that the Department gave D.V. custody of N.C. and J.C. knowing that D.V. had been
validated for abuse against another granddaughter.
20
 Notwithstanding that several of the children's behavior is consistent with sexual abuse, the Department
was unable to validate any allegations of sexual abuse against Adam.


                                                  17
       The State was required to prove that either Cassandra or other persons with

whom she knowingly placed her children, engaged in endangering conduct. There is

evidence that Cassandra shook S.C. when she was an infant and the treating physician

at the emergency room testified that although S.C. was not underweight, she appeared

neglected and not well cared for. The evidence demonstrates that both Adam and D.V.,

who interacted with all the children, engaged in conduct that resulted in physical injury

to one or more of the children as well as emotional trauma. Adam slapped Q.W.J. and

left a handprint on his face and also spanked him hard enough to leave bruises. D.V.

had been validated for abuse on another granddaughter and admitted she used a board

to spank the children.


       Cassandra was aware of Adam's and D.V.'s history with the Department and

allowed her children to live with them. Her behavior can be described as a conscious

course of conduct that exposed her children to physical abuse and emotional trauma.

Cassandra testified that if she was allowed to keep her children, D.V. would be their

caretaker while she worked. Although Cassandra testified that if given a choice, she

would choose her children over Adam, she had a history of separating from him then

reconciling.    During the hearing, she was still living with him.              We conclude that

termination of Cassandra's paternal rights under section 161.001(1)(E) is supported by

legally and factually sufficient evidence and the trial court did not abuse its discretion in

so finding.21




21
  Although we could affirm the termination order based on this finding alone, we will address the
remaining grounds for fairness and certainty. See In re A.B., 125 S.W.3d 769, 776 (Tex.App.--Texarkana
2003, pet. denied).

                                                 18
§ 161.001(1)(F)


         Termination of Cassandra's parental rights was also based on her failure to

support her children in accordance with her ability during a period of one year ending

within six months of the date of the filing of the petition.       However, during oral

submission of this appeal, the State conceded there was evidence in the record of

Cassandra supporting her children during the period described in section 161.001(1)(F).

The Department filed its petition for termination on May 30, 2008, and Petitioner's

Exhibit 19 shows that Cassandra made child support payments from October 7, 2008,

through March 10, 2009 and consequently, the evidence is insufficient to support

termination on that ground.


§ 161.001(1)(O)


         One of the grounds for terminating Cassandra's parental rights was her failure to

comply with the provisions of a court order that specifically established the actions

necessary for her to obtain the return of her children who had been in the permanent or

temporary managing conservatorship of the Department for not less than nine months

as a result of the their removal under Chapter 262 for the abuse or neglect of the

children. The Supreme Court has noted that the "Legislature has specifically provided

in subsection 161.001(1)(O) that failure to comply with court orders like those issued in

this case is grounds for termination." See In re J.F.C., 96 S.W.3d at 284 (emphasis

added). See also In re B.L.R.P., 269 S.W.3d 707, 711 (Tex.App.--Amarillo 2008, no

pet.).




                                             19
                                      Discussion


       An order is defined as "a mandate; precept; command or direction authoritatively

given; rule or regulation."   See In re B.L.R.P., 269 S.W.3d at 711.       "A command,

direction, or instruction. A written direction or command delivered by a court or judge."

See Black's Law Dictionary 1206 (9th ed. 2009). The record establishes that on July

23, 2008, Cassandra signed only one of many of the Department's service plans. The

record does not, however, contain any written orders requiring Cassandra to comply

with any written court orders specifically establishing the actions necessary for

Cassandra to obtain the return of her children. We conclude the Department failed to

establish by legally sufficient evidence one of the essential elements under

subparagraph (O) to support termination on that ground.           We will not affirm a

termination order on the basis of a violation of a court order that does not exist. See In

re B.L.R.P., 269 S.W.3d at 711 (declining to elevate the status of a family service plan

to that of a court order).


§ 161.001(2) Best Interest


       Notwithstanding the sufficiency of the evidence to support termination under

section 161.001(1), we must also find clear and convincing evidence that termination of

the parent-child relationship was in the best interest of Q.W.J. and S.C.          See '

161.001(2). In deciding best interest, we consider numerous factors. See § 263.307(b).

The Supreme Court has considered the following factors: (1) the desires of the child; (2)

the emotional and physical needs of the child now and in the future; (3) the emotional

and physical danger to the child now and in the future; (4) the parental abilities of the

                                           20
individuals seeking custody; (5) the programs available to assist these individuals; (6)

the plans for the child by these individuals; (7) the stability of the home; (8) the acts or

omissions of the parent which may indicate that the existing parent-child relationship is

not a proper one; and (9) any excuse for the acts or omissions of the parent. Holley,
544 S.W.2d at 371-72. These factors are not exhaustive; some listed factors may be

inapplicable to some cases, while other factors not on the list may also be considered

when appropriate. In re C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of

one factor may be sufficient in a particular case to support a finding that termination is in

the best interest of the child. Id. On the other hand, the presence of scant evidence

relevant to each Holley factor will not support such a finding. Id. Evidence that proves

one or more statutory grounds for termination may also constitute evidence illustrating

that termination is in the child's best interest. See id. at 28. In any case, there must be

evidence from which a factfinder could reasonably have formed a firm conviction or

belief that the child's best interest warranted termination. In re D.S.A., 113 S.W.3d 567,

574 (Tex.App.--Amarillo 2003, no pet.).


                                        Discussion


       There is a strong presumption that a child=s best interest is usually served by

awarding custody to the natural parents. In re V.L.K., 24 S.W.3d 338, 341 (Tex. 2000).

However, there is clear and convincing evidence that it is not in the best interest of

Q.W.J. and S.C. to remain with Cassandra. Cassandra was evaluated by several

counselors and a psychologist. She suffers from a persecutory idea that everyone is

out to get her and does not believe she has done anything wrong. She maintains that

the allegations by CPS are false and also minimizes Adam's abusive behavior.

                                             21
      The psychologist that evaluated Cassandra expressed concern with her

involvement with Adam knowing his history with the Department and his other children.

The psychologist's treatment revealed Cassandra's problems with interpersonal

relationships and a narcissistic personality disorder.      He testified that she has

inadequate skills to provide for her children. Additionally, he saw no improvement on

her part from 2007 to 2008.


      One of the counselors conducted a bonding assessment between Cassandra

and her children. Regarding S.C., Cassandra scored low in sensitivity, showed a lack of

empathy and no ability to comfort S.C. Her scores were average on fostering social and

emotional growth. The counselor recommended that S.C. would be at risk for neglect

and abuse if returned to Cassandra.         Concerning Q.W.J., Cassandra exhibited

competitiveness during games without showing encouragement or positive feedback.

Q.W.J. did not make eye contact with his mother and did not respond to her kiss on his

forehead. The counselor opined that there was no bond between them and that it was

unlikely a bond would develop. Another counselor testified that Cassandra was just

going through the motions during her sessions. Reunification with her children would

require daily therapy and Cassandra had failed to complete her family service plans in

the past. She was not benefitting from counseling.


      Cassandra also showed an unreliable work history. Although she did provide

support for her children during 2008 and 2009, there were instances when she did not

work and was not financially stable. She also lacked a reliable support network to help

care for the children while she did work. She testified that if she was permitted to keep

her children, while she was at work, they would be cared for by D.V., who had been

                                           22
validated for abuse against a grandchild.         Additionally, we have concluded that

Cassandra knowingly allowed her children to remain with persons who engage in

endangering conduct.


       The children's caseworker testified that Q.W.J. and S.C. were living together in a

therapeutic foster home and were thriving and that the goal was to have them adopted

together. Their counselor testified she had seen improvement in their social skills while

they were in foster care and S.C. had improved her verbal and motor skills. In January

2010, Q.W.J. seemed excited and positive and reported he had a great Christmas with

his foster family. Q.W.J. told his counselor he did not want to see his parents. Applying

section 263.307(a) and (b) of the Family Code and the Holley factors, we conclude

there is legally and factually sufficient evidence to support the trial court's finding that

termination of Cassandra's parental rights to Q.W.J. and S.C. is in their best interest.


                                       Conclusion


       The trial court's order terminating the parental rights of Adam to S.C. and the

parental rights of Cassandra to Q.W.J. and S.C. is supported by clear and convincing

evidence. Consequently, the trial court's order is affirmed.



                                                 Patrick A. Pirtle
                                                     Justice




                                            23